DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5,9-11,13,15-17,20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marquezan et al (WO 2019/214830) in view of Periyasamy et al (U.S.Pub. # 2018/0184344).
          Regarding claims 1,10,16, Marquezan et al disclose an apparatus comprising: one or more processors, wherein to configure a management service equipment for measuring a plurality of key performance indicators (KPIs) in a 5G network with a plurality of network functions (NFs) (101 of fig. 7; line 8-15 of page 6). Marquezan et al do not specifically disclose retrieve a plurality of performance measurements associated with a cell of a radio access network (RAN); generate a KPI of the plurality of KPIs associated with the cell, based on the plurality of performance measurements, wherein the determined KPI is a RAN condition KPI associated with a condition of RAN latency of the cell; and encode the KPI for transmission. Periyasamy et al disclose retrieve a plurality of performance measurements associated with a cell of a radio access network (RAN) (para. 0017); generate a KPI of the plurality of KPIs associated with the cell, based on the plurality of performance measurements, wherein the determined KPI is a RAN condition KPI associated with a condition of RAN latency of the cell (para.0039-0040,0042); and encode the KPI for transmission (para.0042-0043). Therefore, it would have been obvious to one skilled in the art before the effective filing date of the invention to use the teaching of Periyasamy et al in the system of Marquezan et al in order to improve network performance.
        Regarding claim 2, Marquezan et al disclose wherein the one or more processors are configured to cause the management service equipment to: retrieve the plurality of performance measurements from at least one NF of the plurality of NFs (line 26-31 of page 10).  
        Regarding claims 3,11,17, Peryasamy et al disclose wherein the plurality of performance measurements comprise a number of handover failures experienced for a predetermined duration interval within the cell (para. 0044, 0058).  
      Regarding claims 4,12, 18, Peryasamy et al disclose wherein the plurality of performance measurements comprise a number of radio resource control (RRC) connection setup failures experienced for a predetermined duration interval within the cell (para.0073).  
        Regarding claim 5,13,19, Peryasamy et al disclose wherein the plurality of performance measurements comprise a number of random access channel (RACH) procedure failures experienced for a predetermined duration interval within the cell (para.0076).  
         Regarding claims  9,15,20, Marquezan et al disclose transceiver circuitry coupled to the one or more processors and one or more antennas coupled to the transceiver circuitry, and wherein the one or more processors are configured to cause the management service equipment to: decode navigation information received from an autonomous driving navigation application, the navigation information indicating a planned navigation route through the cell and at least one neighboring cell; determine the KPI in response to the received navigation information; and encode the KPI for transmission to the autonomous driving-navigation application, the autonomous driving-navigation application configured to modify the planned navigation route based on the KPI (line 1-2 of page 2).
Claim(s) 4,6-8,12,14,18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marquezan et al and Periyasamy et al as applied to claims 110,16 above, and further in view of Kumar et al (WO 2015/122818).
           Regarding claims 4,12, 18, Marquezan et al and Periyasamy et al do not specifically disclose wherein the plurality of performance measurements comprise a number of radio resource control (RRC) connection setup failures experienced for a predetermined duration interval within the cell. Kumar et al disclose herein the plurality of performance measurements comprise a number of radio resource control (RRC) connection setup failures experienced for a predetermined duration interval within the cell (para. 0042,0046,0098para. ). Therefore, it would have been obvious to one killed in the art before the effective filing date of the invention to use the teaching of Kumar in the combined system of Marquezan et al and Periyasamy et al in order to improve the network efficiency and user experience.
        Regarding claim 6, Kumar et al disclose wherein the one or more processors are configured to cause the management service equipment to: retrieve alarm information or configuration information associated with communication conditions for the cell; and generate the KPI of the plurality of KPIs associated with the cell, further based on the alarm information or the configuration information (para. 0099).  
     Regarding claim 7, Kumar et al disclose wherein the alarm information is a cell overload alarm indicating the cell is associated with more than a threshold number of active user equipment (HE) devices (para.0099).  
      Regarding claims 8,14, Kumar et al disclose wherein the RAN condition KPI is an integer indicating at least one of the following communication conditions of the cell: a normal (healthy) cell, an out-of-service cell, a capacity constraint indicating an overloaded cell, and a capability constraint indicating the cell does not support latency requirements (para.0044-0045).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AJIT PATEL whose telephone number is (571)272-3140. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NOEL BEHARRY can be reached on 571-270-5630. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AJIT PATEL/Primary Examiner, Art Unit 2416